Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following phrases do not seem to be defined or supported in the specification:
“an interpolation process” of claim 15;
“an adjustment of a suppressing amount of the density unevenness” of claim 15;
“a feedback factor” of claim 18;
“a first feedback factor” and “a second feedback factor” of claim 19;
“a first feedback factor”, “a second feedback factor”, and “a fourth feedback factor” of claim 20; and
“wherein the first tone is lower than the second tone, wherein the fourth tone is higher than the second tone,… both the first feedback factor and the fourth feedback factor are lower than the second feedback factor” of claim 20.


In claim 15, the phrases “an interpolation process” and “an adjustment of a suppressing amount of the density unevenness” are not properly defined by the claims or the specification to enable the office to be able to ascertain the metes and bounds of the claim.
In claims 18, 19, and 20, the phrases involving “feedback factor” are indefinite since the feedback factor is not properly defined in the claims or the specification.  As such, the Office is unable to ascertain the metes and bounds of the claims.

Allowable Subject Matter
Claims 1 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “control the image forming unit to form a first test image based on a first image signal value and a second test image based on a second image signal value different from the first image signal value; acquire first data …and second data … control, based on first correction amounts …the first correction amounts are obtained for each of the plurality of positions in the main scanning direction by multiplying, by a first coefficient, differences between a target value of the first test image and each of reading values of the plurality of .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive. The applicant pre-emptively recites the purported differences between a previously applied reference (Sakurada et al. US Pub.2019/0163108) and newly presented claims 15-21.  As presented above, the language used in claim 15 constitutes new matter and creates an indefiniteness situation since the meanings of the phrases are not sufficiently defined.  As such, the Office is unable to find the arguments persuasive because it is unclear how they relate to the invention as claimed.  


Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




   /WALTER L LINDSAY JR/   Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                          
/LKR/
3/14/2022